                                                                                                                          ~   -------~
                                         COMPLAINT/REMOVAL DISMISSAL.
                                                   United States District Court
                                                  Southern District of New York

Mag.JudgeDkt.No. )~          -1'{1 J - B~ n                                                 Date~
                                                                                               l2.____.__
                                                                                                   -      19~-19_
            USAONo.        Q]Jg'RO )½}5
The Government respectfully requests the Court to dismiss without prejudice the                  v <omplainL _ _Removal
Proceedings in

United States V. ---'---
                      \4-'-----"-
                             So  _ n_\   _ _+\,_- '-l"A'-=1/- +-('\_h-'---------------
T/   Complaint/Rule 00-Affli!av!rnas ftled on              9-Q.i - I'i5'                 () /        ,   71lr
_ _ U.S. Marshals please withdraw warrant.                                      - --1Lc1-1{i
                                                                                          ~'J',"-'r~
                                                                                                   . .,_,~
                                                                                                         · ~ ~~
                                                                                                              ----------
                                                                                ASSISTANT UNITED STATES ATTORNEY

                                                                                    £\da rr1 llibS1 n
                                                                                (Print name)
SO ORDERED:


                                                                                            LDEC 2 0 2019
UNITED STATES MAGISTRATE JUDGE                                                  DATE

                                   KEVIN NATHANIEL FOX
Distribution:   White • Cou'rt    Ulfffbw S't!t§S~.wgiit'trate JuibJ•   n•   Prt1fial Services       Pink •   AUSA Copy

                                   Southam District of Now York                 :
                           ,.
                           ~
